DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-202603 to Ban (Ban hereinafter, copy and machine translation provided herewith) in view of JP S52-21410 (D2 hereinafter).
Regarding claims 1 and 16, Ban teaches a multiple stage vacuum pump (10) with an inter-stage coupling (341) between the first (P1) and second (P2) stages thereof, the coupling comprising: a first, upper (Fig. 8) coupling face configured to be received by a first adjacent stage (P1) of the multi-stage vacuum pump; a second, lower (Fig. 8) coupling face configured to be received by a second adjacent stage of the multi-stage vacuum pump; and a bypass comprising: an inlet aperture (from 311b), formed in the first coupling face, an recirculation outlet aperture  (341b), and a conduit having a valve (351) configured to selectively fluidly couple the inlet aperture with the outlet aperture, wherein each of the first and second coupling faces comprises a plate (e.g. flat surface, see Fig. 8) configured to seal an end of the respective adjacent stage of the multi-stage vacuum pump.  Ban does not teach recirculation.  D2 teaches another vacuum pump generally and particularly teaches the use of a recirculation passage with a recirculation inlet (8) and a recirculation outlet (7) which are formed in the same face of a recirculator (9) and which are selectively coupled by a valve (11).  D2 teaches that this recirculation feature serves to prevent overload while maintaining containment of the process fluid (applicant’s machine translation, page 1, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to alter the bypass of Ban to feed into the suction line of the first stage in order to prevent overload while maintaining containment of the process fluid as taught by D2.
Regarding claim 2, Ban teaches that the fluid conduit forming the recirculator of the combination is formed in the interstage coupling between the first and second coupling faces.
Regarding claim 4, Ban teaches that the inlet aperture is located for fluid communication with an exhaust (311b) of the first stage and D2 teaches coupling with the inlet (analogous to 311a of Ban).
Regarding claims 5-7, Ban teaches sequential communication from the first stage exhaust (311b) to the second stage (P2) inlet (311a) via apertures located as claimed via a transfer conduit (341a) that shares a part of the recirculation conduit.
Regarding claim 8, Ban teaches a pressure activated valve (351) which opens in response to a selected pressure differential (paragraph ~55).
Regarding claim 9, Ban teaches a valve member (52) operating as claimed.  The examiner holds that it would have been obvious to use either of the valve structures disclosed by Ban or D2 in the combined apparatus as either would function as needed to provide the selective recirculation function.
Regarding claim 10, at a minimum, D2 teaches angular translation to open a valve member.
Regarding claim 11, D2 teaches a valve piston (11).
Regarding claim 12, D2 teaches that the valve is displaced by rotation (around 12).
Regarding claim 13, D2 teaches a hinged flap.
Regarding claim 14, D2 teaches a bias (see spring on shaft 12 in final figure).
Regarding claim 17, Ban teaches the pump utilized in the method, and implicitly teaches coupling the various elements thereof together.  Therefore, provision of the pump of Ban as modified in view of D2 would meet the limitations of the method.

Response to Arguments
Applicant’s arguments, see page 6, filed 5 April 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ban in view of D2 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 May 2022